Citation Nr: 0835194	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-10 008	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the left foot, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the right foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 until 
February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Board first considered this appeal in April 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

During the pendency of the appeal the RO granted separate 
evaluations for median nerve injury and scars of the left 
forearm, lower back and stomach.  Although these were 
separate issues, the Board is of the opinion that all of the 
claims are part and parcel of the original issues of 
residuals of gunshot wound injuries which werethe basis of 
this appeal.  Furthermore, the regulations concerning the 
evaluation of muscle injuries and residuals of gunshot wounds 
includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring. See 38 C.F.R. 
§§ 4.44, 4.45, 4.55, 4.56.  Therefore, although the veteran 
did not submit a separate Notice of Disagreement concerning 
the May 2005 rating decision, as the Board finds they are 
part and parcel of the residual gunshot wound injuries the 
Board will consider whether an increase evaluation is 
warranted for the muscle injuries along with any residuals 
injuries such as scars and nerve damage.  See 38 C.F.R. § 
19.35 (Providing that the RO's certification of an appeal is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue).



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1971 until February 1972.

2.	On September 17, 2008 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, that the appellant died in September 
2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


